DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/2/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Serge Hodgson on 11/2/2021.
	Claim 11: A catheter comprising:
 a handle; 
a guide tube coupled to the handle; 
a guide passage extending through the handle and through the guide tube; 

a radiopaque distal end marker at a very distal end of the distal bendable part of the guide tube; and 
a plurality of regularly spaced apart radiopaque measuring markers on a proximal straight part of the guide tube, wherein the radiopaque measuring markers comprise a first radiopaque measuring marker and an adjacent second radiopaque measuring marker, the first radiopaque measuring marker being the most distal radiopaque measuring marker of the plurality of radiopaque measuring markers, the catheter further comprising: 
at least one first contrast flush hole between the first radiopaque measuring marker and the second radiopaque measuring marker; 
at least one second contrast flush hole distal of all of the radiopaque measuring markers, wherein when the distal bendable part of the guide tube is bent 180 degrees, an opening at a distal end of the guide tube is longitudinally located adjacent the first radiopaque marker and between the at least one first contrast flush hole and the at least one second contrast flush hole; and
wherein the distal bendable part has an absence of the plurality of radiopaque measuring markers.

Claim 12 line 2, the limitation “the circumference” has been changed to “a circumference”. 
	
Claim 24 has been canceled. 

Allowable Subject Matter
Claims 2-8, 11-14 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record of Bourang (US Pub No. 2008/0255447) in view of Pai (US Pub No. 2015/0360002) discloses everything in claim 11 (see Final rejection mailed out on 7/20/2021) but fails to disclose wherein when the distal bendable part of the guide tube is bent 180 degrees, an opening at a distal end of the guide tube is longitudinally located adjacent the first radiopaque marker and between the at least one first contrast flush hole and the at least one second contrast flush hole; and wherein the distal bendable part has an absence of the plurality of radiopaque measuring markers (claim 11). Modifying Bourang with Pai would result in the part of the guide tube of Bourang that has all the plurality of radiopaque measuring markers to be considered the distal bendable part. Since the distal bendable part of Bourang in view of Pai has the plurality of radiopaque measuring markers, then Bourang in view of Pai fail to meet the claim limitation of “wherein the distal bendable part has an absence of the plurality of radiopaque measuring markers”. Also, it is not clear if the guide tube of Bourang in view of Pai, when bent 180 degrees, would result in an opening at a distal end of the guide tube to be longitudinally located adjacent the first radiopaque marker and between the at least one first contrast flush hole and the at least one second contrast flush hole.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771